ORDER.
" We find no error in the order of the District Court striking the complaints from the files for noncompliance with Rules. 8 and 10 of the Federal Rules of Civil Procedure, 28 U.S.C.A.
Under all the circumstances of the case, we feel that the cause should not ■have been dismissed with prejudice and ¡that appellant should have been granted leave to file a second amended complaint complying with said rules.
• It is therefore ordered that the judg- • mént of - the Dis'triót Court dismissing the cause be vacated and the cause remanded with instructions to grant appellant leave to file her second amended complaint, complying with said rules, within 30 days.